UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2156


ROSA LEE PRINGLE,

                  Plaintiff - Appellant,

             v.

DANIEL H. MARTIN, JR., a/k/a Daniel E. Martin, Sr., a/k/a
Former Judge Daniel E. Martin, Sr., Former Atty Daniel E.
Martin, Sr., Nickname Atty Danny Jr,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-02799-PMD)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosa Lee Pringle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

              Rosa Lee Pringle seeks to appeal the district court’s

orders denying relief on her 42 U.S.C. § 1983 (2006) complaint

and denying her Fed. R. Civ. P. 60(b) motion for relief from

judgment.      We dismiss.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles      v.   Russell,    551    U.S.   205,       214   (2007).

Pringle filed her notice of appeal more than thirty days after

the   entry    of   both    the    original      judgment     and    the    denial   of

reconsideration.        Further, she failed to properly move for an

extension      of   time    or    for   reopening       of    the    appeal      period.

Therefore, we dismiss the appeal of these orders as untimely.

              We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented      in    the     materials

before   the    court      and   argument     would     not   aid    the    decisional

process.

                                                                              DISMISSED




                                          2